 



Exhibit 10.1
2006 OMNIBUS STOCK AND PERFORMANCE INCENTIVE PLAN OF
ORBIMAGE HOLDINGS INC.
(As Established Effective September 28, 2006)
RECITALS
     ORBIMAGE Holdings Inc. and, as applicable, its predecessors, established
and maintain the 2003 Employee Stock Incentive Plan of Orbital Imaging
Corporation, as amended and restated effective December 31, 2003, the 2004
Non-employee Director Equity Incentive Plan, as amended and restated effective
December 31, 2004, (collectively, and together with any other stock incentive
plans under which awards are outstanding or under which shares have been
reserved but not yet used, the “Prior Plans”).
     Effective September 28, 2006, subject to shareholder approval, ORBIMAGE
Holdings Inc. established the 2006 Omnibus Stock and Performance Incentive Plan
of ORBIMAGE Holdings Inc. (the “Plan”). As of the effective date of the Plan,
(i) any shares of Common Stock available for future awards under the Prior Plans
and (ii) any shares of Common Stock represented by awards granted under the
Prior Plans that are forfeited, expire or are canceled without delivery of
shares of Common Stock or which result in the forfeiture of shares of Common
Stock back to the Company shall be available for Awards under the Plan and no
new awards shall be granted under the Prior Plans.
     1. Plan. The 2006 Omnibus Stock and Performance Incentive Plan of ORBIMAGE
Holdings Inc. (the “Plan”) was adopted by Orbimage Holdings Inc., a Delaware
corporation, to reward certain corporate officers and employees, certain
consultants and nonemployee directors of the Company and its Subsidiaries by
providing for certain cash benefits and by enabling them to acquire shares of
Common Stock of the Company.
     2. Objectives. The purpose of the Plan is to further the interests of the
Company, its Subsidiaries and its shareholders by providing incentives in the
form of Awards to employees, consultants and directors who can contribute
materially to the success and profitability of the Company and its Subsidiaries.
Such Awards will recognize and reward outstanding performances and individual
contributions and give Participants in the Plan an interest in the Company
parallel to that of the shareholders, thus enhancing the proprietary and
personal interest of such Participants in the Company’s continued success and
progress. This Plan will also enable the Company and its Subsidiaries to attract
and retain such employees, consultants and directors.
     3. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:
          “Award” means an Employee Award, a Director Award or a Consultant
Award.
          “Award Agreement” means one or more Employee Award Agreements,
Director Award Agreements or Consultant Award Agreements.
          “Board” means the Board of Directors of the Company.
          “Cash Award” means an award denominated in cash, the payment of which
is contingent on the satisfaction of specified performance objectives.
          “Change of Control” is defined in Attachment A.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Committee” means the Compensation Committee of the Board or such
other committee of the Board as is designated by the Board to administer certain
portions of the Plan.
          “Common Stock” means Orbimage Holdings. Inc. common stock, par value
$0.01 per share.

 



--------------------------------------------------------------------------------



 



          “Company” means Orbimage Holdings Inc., a Delaware corporation.
          “Consultant” means a person other than an Employee or a Nonemployee
Director providing bona fide services to the Company or any of its Subsidiaries
as a consultant or advisor, as applicable, provided that such person is a
natural person and that such services are not in connection with the offer or
sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for any securities of the Company.
          “Consultant Award” means the grant of any Nonqualified Stock Option,
SAR, Stock Award, Cash Award or Performance Award, whether granted singly, in
combination, or in tandem, to a Consultant pursuant to such applicable terms,
conditions, and limitations as may be established in order to fulfill the
objectives of the Plan.
          “Consultant Award Agreement” means one or more agreements between the
Company and a Consultant setting forth the terms, conditions and limitations
applicable to a Consultant Award.
          “Director” means an individual serving as a member of the Board.
          “Director Award” means the grant of any Nonqualified Stock Option, or
other Stock Award to a Participant who is a Nonemployee Director pursuant to
such applicable terms, conditions, and limitations as may be established in
order to fulfill the objectives of the Plan.
          “Director Award Agreement” means one or more agreements between the
Company and a Nonemployee Director setting forth the terms, conditions, and
limitations applicable to a Director Award.
          “Dividend Equivalents” means, with respect to Restricted Stock Units
or shares of Restricted Stock that are to be issued at the end of the
Restriction Period, an amount equal to all dividends and other distributions (or
the economic equivalent thereof) that are payable to stockholders of record
during the Restriction Period on a like number of shares of Common Stock.
          “Employee” means an employee of the Company or any of its Subsidiaries
and an individual who has agreed to become an employee of the Company or any of
its Subsidiaries and is expected to become such an employee within the following
six months.
          “Employee Award” means the grant of any Option, SAR, Stock Award, Cash
Award or Performance Award, whether granted singly, in combination, or in
tandem, to an Employee pursuant to such applicable terms, conditions, and
limitations (including treatment as a Performance Award) as may be established
in order to fulfill the objectives of the Plan.
          “Employee Award Agreement” means one or more agreements between the
Company and an Employee setting forth the terms, conditions and limitations
applicable to an Employee Award.
          “Fair Market Value” of a share of Common Stock means, as of a
particular date, (i) (A) if shares of Common Stock are listed on a national
securities exchange, the mean between the highest and lowest sales price per
share of the Common Stock on the consolidated transaction reporting system for
the principal national securities exchange on which shares of Common Stock are
listed on that date, or, if there shall have been no such sale so reported on
that date, on the last preceding date on which such a sale was so reported, or,
at the discretion of the Committee, the price prevailing on the exchange at the
time of exercise or other relevant time (as determined under procedures
established by the Committee), (B) if shares of Common Stock are not so listed
but are quoted by The Nasdaq Stock Market, Inc., the mean between the highest
and lowest sales price per share of Common Stock reported on the consolidated
transaction reporting system for The Nasdaq Stock Market, Inc., or, if there
shall have been no such sale so reported on that date, on the last preceding
date on which such a sale was so reported, or, at the discretion of the
Committee, the price prevailing as quoted by The Nasdaq Stock Market, Inc. at
the time of exercise, (C) if the Common Stock is not so listed or quoted, the
mean between the closing bid and asked price on that date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by The Nasdaq Stock Market, Inc., or,
if not reported by The Nasdaq Stock Market, Inc., by the National Quotation
Bureau Incorporated or (D) if shares of Common Stock are not publicly traded,
the most recent value determined by an independent appraiser appointed by the
Company for such purpose, or (ii) if applicable, the price per share as
determined in accordance with the terms, conditions, and limitations set forth

2



--------------------------------------------------------------------------------



 



in an Award Agreement, or (iii) if applicable, the price per share as determined
in accordance with the procedures of a third party administrator retained by the
Company to administer the Plan and as approved by the Committee.
          “Grant Date” means the date an Award is granted to a Participant
pursuant to the Plan. The Grant Date for a substituted award issued as a result
of an adjustment affecting shares of Common Stock pursuant to Paragraph 17(b)
shall be the Grant Date of the original award unless a new Grant Date is clearly
contemplated.
          “Grant Price” means the price at which a Participant may exercise his
or her right to receive cash or Common Stock, as applicable, under the terms of
an Award.
          “Incentive Stock Option” means an Option that is intended to comply
with the requirements set forth in Section 422 of the Code.
          “Nonemployee Director” means an individual serving as a member of the
Board who is not an Employee.
          “Nonqualified Stock Option” means an Option that is not an Incentive
Stock Option.
          “Option” means a right to purchase a specified number of shares of
Common Stock at a specified Grant Price, which right may be an Incentive Stock
Option or a Nonqualified Stock Option.
          “Participant” means an Employee, Director, or Consultant to whom an
Award has been granted under this Plan.
          “Performance Award” means an award made pursuant to this Plan that is
subject to the attainment of one or more Performance Goals.
          “Performance Goal” means one or more organizational standards
preestablished by the Committee to determine in whole or in part whether a
Performance Award shall be earned. Performance standards shall relate to a
performance period of at least 12 consecutive months in which the Employee,
Director or Consultant performs services for the Company or any Subsidiary.
Performance standards shall be considered preestablished if they are established
in writing by not later than 90 days after the commencement of the period of
service to which the standards relate, and only if the outcome is substantially
uncertain at the time the standards are established.
          “Restricted Stock” means any shares of Common Stock that are
restricted or subject to forfeiture provisions.
          “Restricted Stock Unit” means a Stock Unit that is restricted or
subject to forfeiture provisions.
          “Restriction Period” means a period of time beginning as of the Grant
Date of an Award of Restricted Stock or Restricted Stock Units and ending as of
the date upon which the Common Stock subject to such Award is no longer
restricted or subject to forfeiture provisions.
          “Stock Appreciation Right” or “SAR” means a right to receive a
payment, in cash or Common Stock, equal to the excess of the Fair Market Value
of a specified number of shares of Common Stock on the date the right is
exercised over the Fair Market Value of such shares on the Grant Date, in each
case, as determined by the Committee.
          “Stock Award” means an Award in the form of shares of Common Stock or
Stock Units, including an award of Restricted Stock or Restricted Stock Units.
          “Stock Unit” means a unit evidencing the right to receive in specified
circumstances one share of Common Stock or equivalent value (as determined by
the Committee).
          “Subsidiary” means (i) in the case of a corporation, any corporation
of which the Company directly or indirectly owns shares representing 50% or more
of the combined voting power of the shares of all classes or series of capital
stock of such corporation which have the right to vote generally on matters
submitted to a vote of the stockholders of such corporation, (ii) in the case of
a

3



--------------------------------------------------------------------------------



 



partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns 50% or more of
the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise), and (iii) any other corporation,
partnership or other entity that is a “subsidiary” of the Company within the
meaning of Rule 405 promulgated by the Securities and Exchange Commission under
the Securities Act of 1933, as amended.
     4. Eligibility.
     (a) Employees. All Employees are eligible for the grant of Employee Awards
under this Plan in the discretion of the Committee.
     (b) Directors. Nonemployee Directors are eligible for the grant of Director
Awards under this Plan.
     (c) Consultants. All Consultants are eligible for the grant of Consultant
Awards under this Plan.
     5. Common Stock Available for Awards. Subject to the provisions of
Paragraph 17 hereof, no Award shall be granted if it shall result in the
aggregate number of shares of Common Stock issued under the Plan plus the number
of shares of Common Stock covered by or subject to Awards then outstanding under
this Plan (after giving effect to the grant of the Award in question) to exceed
1,700,000. No more than 1,000,000 shares of Common Stock shall be available for
Incentive Stock Options. No more than 1,500,000 shares of Common Stock shall be
available for Stock Awards.
     The number of shares of Common Stock that are the subject of Awards under
this Plan or the Prior Plans that are forfeited or terminated, expire
unexercised, are settled in cash in lieu of Common Stock or in a manner such
that all or some of the shares covered by an Award are not issued to a
Participant or are exchanged for Awards that do not involve Common Stock, shall
again immediately become available for Awards hereunder. If the Grant Price or
other purchase price of any Option or other Award granted under the Plan or the
Prior Plans is satisfied by tendering shares of Common Stock to the Company, or
if the tax withholding obligation resulting from the settlement of any such
Option or other Award is satisfied by tendering or withholding shares of Common
Stock, only the number of shares of Common Stock issued net of the shares of
Common Stock tendered or withheld shall be deemed delivered for purposes of
determining usage of shares against the maximum number of shares of Common Stock
available for delivery under the Plan or any sublimit set forth above. Shares of
Common Stock delivered under the Plan as an Award or in settlement of an Award
issued or made (a) upon the assumption, substitution, conversion or replacement
of outstanding awards under a plan or arrangement of an entity acquired in a
merger or other acquisition or (b) as a post-transaction grant under such a plan
or arrangement of an acquired entity shall not reduce or be counted against the
maximum number of shares of Common Stock available for delivery under the Plan,
to the extent that the exemption for transactions in connection with mergers and
acquisitions from the shareholder approval requirements of the New York Stock
Exchange (or any other applicable exchange or market) for equity compensation
plans applies. The Committee may from time to time adopt and observe such rules
and procedures concerning the counting of shares against the Plan maximum or any
sublimit as it may deem appropriate, including rules more restrictive than those
set forth above to the extent necessary to satisfy the requirements of any
national stock exchange on which the Common Stock is listed or any applicable
regulatory requirement. The Board and the appropriate officers of the Company
are authorized to take from time to time whatever actions are necessary, and to
file any required documents with governmental authorities, stock exchanges and
transaction reporting systems to ensure that shares of Common Stock are
available for issuance pursuant to Awards.
6. Administration.
     (a) This Plan shall be administered by the Committee, except as otherwise
provided herein.
     (b) Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper.
The Committee may, in its discretion, provide for the extension of the
exercisability of an Employee Award or Consultant Award, accelerate the vesting
or exercisability of an Employee Award or Consultant Award, eliminate or make
less restrictive any restrictions applicable to an Employee Award or Consultant
Award, waive any restriction or other provision of this Plan (insofar as such
provision relates to Employee Awards or to Consultant Awards) or an Employee
Award or Consultant Award or otherwise amend or modify an Employee Award or
Consultant Award in any manner that is either (i) not adverse to the Participant
to whom such Employee Award or Consultant Award was granted or (ii) consented to
by such

4



--------------------------------------------------------------------------------



 



Participant; provided, however, that the Committee shall not be considered to
have any discretion to amend or modify an Employee Award or Consultant Award in
any manner than would cause either the Company to be subject to the deduction
limitation of section 162(m) of the Code or the Award or the Participant who
holds the Award to be subject to the provisions of section 409A of the Code with
respect to such Award. Notwithstanding anything herein to the contrary, Options
issued under the Plan will not be repriced, replaced, or regranted through
cancellation or by decreasing the exercise price of a previously granted Option,
except as expressly provided by the adjustment provisions of Paragraph 17. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent the
Committee deems necessary or desirable to further the Plan purposes. Any
decision of the Committee in the interpretation and administration of this Plan
shall lie within its sole and absolute discretion and shall be final, conclusive
and binding on all parties concerned.
     (c) No member of the Committee or officer of the Company to whom the
Committee has delegated authority in accordance with the provisions of
Paragraph 7 of this Plan shall be liable for anything done or omitted to be done
by him or her, by any member of the Committee or by any officer of the Company
in connection with the performance of any duties under this Plan, except for his
or her own willful misconduct or as expressly provided by statute.
     (d) The Board shall have the same powers, duties, and authority to
administer the Plan with respect to Director Awards as the Committee retains
with respect to Employee Awards and Consultant Awards.
     7. Delegation of Authority. Following the authorization of a pool of cash
or shares of Common Stock to be available for Awards, the Board or the Committee
may authorize a committee of one or more members of the Board to grant
individual Employee Awards from such pool pursuant to such conditions or
limitations as the Board or the Committee may establish. The Committee may
delegate to the Chief Executive Officer and to other employees of the Company
its administrative duties under this Plan (excluding its granting authority)
pursuant to such conditions or limitations as the Committee may establish. The
Committee may engage or authorize the engagement of a third party administrator
to carry out administrative functions under the Plan.
8. Employee Awards and Consultant Awards.
     (a) The Committee (or other committee to whom such authority is delegated
under Paragraph 7) shall determine the type or types of Employee Awards to be
made under this Plan and shall designate from time to time the Employees who are
to be the recipients of such Awards. Each Employee Award may, in the discretion
of the Committee, be embodied in an Employee Award Agreement, which shall
contain such terms, conditions, and limitations as shall be determined by the
Committee in its sole discretion and, if required by the Committee, shall be
signed by the Participant to whom the Employee Award is granted and signed for
and on behalf of the Company. Employee Awards may consist of those listed in
this Paragraph 8(a) and may be granted singly, in combination or in tandem.
Employee Awards may also be granted in combination or in tandem with, in
replacement of (subject to the last sentence of Paragraph 15), or as
alternatives to, grants or rights under this Plan or any other employee plan of
the Company or any of its Subsidiaries, including the plan of any acquired
entity. An Employee Award may provide for the grant or issuance of additional,
replacement or alternative Employee Awards upon the occurrence of specified
events, including the exercise of the original Employee Award granted to a
Participant. All or part of an Employee Award may be subject to conditions
established by the Committee, which may include, but are not limited to,
continuous service with the Company and its Subsidiaries, achievement of
specific business objectives, items referenced in clause (v) below, and other
comparable measurements of performance. Upon the termination of employment by a
Participant who is an Employee, any unexercised, deferred, unvested, or unpaid
Employee Awards shall be treated as set forth in the applicable Employee Award
Agreement or as otherwise specified by the Committee.
     (i) Options. An Employee Award may be in the form of an Option, which may
be an Incentive Stock Option or a Nonqualified Stock Option. The Grant Price of
an Option shall be not less than the Fair Market Value of the Common Stock
subject to such Option on the Grant Date. The term of the Option shall extend no
more than 10 years after the Grant Date. Options may not include provisions that
“reload” the Option upon exercise. Subject to the foregoing provisions, the
terms, conditions, and limitations applicable to any Options awarded to
Employees pursuant to this Plan, including the Grant Price, the term of the
Options, the number of share subject to the Option and the date or dates upon
which they become exercisable, shall be determined by the Committee.
     (ii) Stock Appreciation Rights. An Employee Award may be in the form of an
SAR. On the Grant Date, the Grant Price of an SAR shall be not less than the
Fair Market Value of the Common Stock subject to such SAR. The holder of a
tandem SAR may

5



--------------------------------------------------------------------------------



 



elect to exercise either the option or the SAR, but not both. The exercise
period for an SAR shall extend no more than 10 years after the Grant Date. SARs
may not include provisions that “reload” the SAR upon exercise. Subject to the
foregoing provisions, the terms, conditions, and limitations applicable to any
SARs awarded to Employees pursuant to this Plan, including the Grant Price, the
term of any SARs, and the date or dates upon which they become exercisable,
shall be determined by the Committee.
     (iii) Stock Awards. An Employee Award may be in the form of a Stock Award.
The terms, conditions and limitations applicable to any Stock Awards granted
pursuant to this Plan shall be determined by the Committee. Stock Awards that
are not Performance Awards may constitute grants of Restricted Stock, with a
Restriction Period determined by the Committee, Stock Units, Restricted Stock
Units or outright grants of shares of Common Stock.
     (iv) Cash Awards. An Employee Award may be in the form of a Cash Award. The
terms, conditions, and limitations applicable to any Cash Awards granted
pursuant to this Plan shall be determined by the Committee.
     (v) Performance Awards. Without limiting the type or number of Employee
Awards that may be made under the other provisions of this Plan, an Employee
Award may be in the form of a Performance Award. The terms, conditions and
limitations applicable to any Performance Awards granted to Participants
pursuant to this Plan shall be determined by the Committee, subject to the
limitations set forth below. The Committee shall set Performance Goals in its
discretion which, depending on the extent to which they are met, will determine
the value and/or amount of Performance Awards that will be paid out to the
Participant and/or the portion of an Award that may be exercised.
     (A) Nonqualified Performance Awards. Performance Awards granted to
Employees that are not intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code, or that are Options or SARs,
shall be based on achievement of Performance Goals and be subject to such terms,
conditions, and restrictions as the Committee or its delegate shall determine.
     (B) Qualified Performance Awards. Performance Awards granted to Employees
under the Plan that are intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code shall be paid, vested, or
otherwise deliverable solely on account of the attainment of one or more
pre-established, objective Performance Goals established by the Committee prior
to the earlier to occur of (x) 90 days after the commencement of the period of
service to which the Performance Goal relates and (y) the lapse of 25% of the
period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain. A
Performance Goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met. Such a Performance Goal may be
based on one or more business criteria that apply to the Employee, one or more
business units, divisions or sectors of the Company, or the Company as a whole,
and if so desired by the Committee, by comparison with a peer group of
companies. A Performance Goal may include one or more of the following:
Revenues; Operating income or net income; Stock price measures (including total
shareholder return); Market share; Earnings per share; Earnings before interest,
taxes, depreciation, and amortization (“EBITDA”) and other earnings measures
(including net, operating, pre-tax or after tax); Economic value added (“EVA®”);
Cash flow measures (including cash flow margin and free cash flow); Return on
investment, absolute or indexed (including return on assets, return on net
assets, return on average assets, return on invested capital, return on capital
employed, return on equity, return on average equity); Expense measures
(including, but not limited to, finding and development costs, overhead cost and
general and administrative expense); Total shareholder return; Economic profit;
Costs; Results relative to budget; Results relative to quantitative customer
service or satisfaction standards; and Corporate values measures (including
ethics compliance, environmental, and safety).
     Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Qualified Performance Awards, it is
the intent of the Plan to conform with the standards of Section 162(m) of the
Code and Treasury Regulation §1.162-27(e)(2)(i), as to grants to those Employees
whose compensation is, or is likely to be, subject to Section 162(m) of the
Code, and the Committee in establishing such goals and interpreting the Plan
shall be guided by such provisions. Prior to the payment of any compensation
based on the achievement of Performance Goals for Qualified Performance Awards,
the Committee must certify in writing that applicable Performance Goals and any
of the material

6



--------------------------------------------------------------------------------



 



terms thereof were, in fact, satisfied. Subject to the foregoing provisions, the
terms, conditions, and limitations applicable to any Qualified Performance
Awards made pursuant to this Plan shall be determined by the Committee.
     (b) Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:
     (i) no Participant may be granted, during any calendar year, Employee
Awards consisting of Options or SARs (including Options or SARs that are granted
as Performance Awards) that are exercisable for more than 200,000 shares of
Common Stock;
     (ii) no Participant may be granted, during any calendar year, Stock Awards
(including Stock Awards that are granted as Performance Awards) covering or
relating to more than 200,000 shares of Common Stock (the limitation set forth
in this clause (ii), together with the limitation set forth in clause (i) above,
being hereinafter collectively referred to as the “Stock Based Awards
Limitations”); and
     (iii) no Participant may be granted Employee Awards consisting of cash
(including Cash Awards that are granted as Performance Awards) in respect of any
calendar year having a value determined on the Grant Date in excess of
$2,000,000.
     (c) Subject to Paragraph 8(d), the Committee shall have the sole
responsibility and authority to determine the type or types of Consultant Awards
to be made under this Plan and the terms, conditions, and limitations applicable
to such Awards.
     (d) Stock Awards, other than those awards which are subject to specific
grant limitations under the Plan, shall be in lieu of, and have a Fair Market
Value on the Grant Date equal to, other compensation that the Company would
otherwise have awarded to the Participant.
     9. Director Awards.
     (a) The Board may grant Director Awards to Nonemployee Directors of the
Company from time to time in accordance with this Paragraph 9. Director Awards
may consist of those listed in this Paragraph 9 and may be granted singly, in
combination, or in tandem. Each Director Award may, in the discretion of the
Board, be embodied in a Director Award Agreement, which shall contain such
terms, conditions, and limitations as shall be determined by the Board in its
sole discretion and, if required by the Board, shall be signed by the
Participant to whom the Director Award is granted and signed for and on behalf
of the Company.
     (i) Options. A Director Award may be in the form of an Option; provided
that Options granted as Director Awards shall not be Incentive Stock Options.
The Grant Price of an Option shall be not less than the Fair Market Value of the
Common Stock subject to such Option on the Grant Date. In no event shall the
term of the Option extend more than ten (10) years after the Grant Date. Options
may not include provisions that “reload” the option upon exercise. Subject to
the foregoing provisions, the terms, conditions, and limitations applicable to
any Options awarded to Participants pursuant to this Paragraph 9, including the
Grant Price, the term of the Options, the number of shares subject to the Option
and the date or dates upon which they become exercisable, shall be determined by
the Board.
     (ii) Stock Awards. A Director Award may be in the form of a Stock Award.
Any terms, conditions, and limitations applicable to any Stock Awards granted to
a Nonemployee Director pursuant to this Plan, including but not limited to
rights to Dividend Equivalents, shall be determined by the Board.
     (b) Notwithstanding anything to the contrary contained in this Plan the
following limitations shall apply to any Director Awards made hereunder:
     (i) no Participant may be granted, during any fiscal year, Director Awards
consisting of Options that are exercisable for more than 20,000 shares of Common
Stock and
     (ii) no Participant may be granted, during any fiscal year, Director Awards
consisting of Stock Awards covering or relating to more than 20,000 shares of
Common Stock.

7



--------------------------------------------------------------------------------



 



     (c) At the discretion of the Board, Director Awards may be settled by a
cash payment in an amount that the Board shall determine in its sole discretion
is equal to the fair market value of such Director Awards.
     10. Change of Control. Except as provided in Paragraph 17(b),
notwithstanding any other provisions of the Plan, including Paragraphs 8 and 9
hereof, unless otherwise expressly provided in the applicable Award Agreement,
in the event of a Change of Control during a Participant’s employment (or
service as a Nonemployee Director or Consultant) with the Company or one of its
Subsidiaries, (i) each Award granted under this Plan to the Participant shall
become immediately vested and fully exercisable and any restrictions applicable
to the Award shall lapse (regardless of the otherwise applicable vesting or
exercise schedules or performance goals provided for under the Award Agreement)
and (ii) if the Award is an Option or SAR, shall remain exercisable until the
expiration of the term of the Award or, if the Participant should die before the
expiration of the term of the Award, until the earlier of (a) the expiration of
the term of the Award or (b) two (2) years following the date of the
Participant’s death.
     11. Non-United States Participants. The Committee may grant awards to
persons outside the United States under such terms and conditions as may, in the
judgment of the Committee, be necessary or advisable to comply with the laws of
the applicable foreign jurisdictions and, to that end, may establish sub-plans,
modified option exercise procedures and other terms and procedures.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law, any governing statute, or any other applicable law.
     12. Payment of Awards.
     (a) General. Payment made to a Participant pursuant to an Award may be made
in the form of cash or Common Stock, or a combination thereof.
     (b) Dividends, Earnings and Interest. Rights to dividends or Dividend
Equivalents may be extended to and made part of any Stock Award, subject to such
terms, conditions and restrictions as the Committee may establish, including
such terms, conditions and restrictions as may be necessary to ensure that the
Stock Awards do not provide for the deferral of compensation within the meaning
of section 409A of the Code.
     (c) Cash-out of Awards. At the discretion of the Committee, an Award that
is an Option or SAR may be settled by a cash payment equal to the difference
between the Fair Market Value per share of Common Stock on the date of exercise
and the Grant Price of the Award, multiplied by the number of shares with
respect to which the Award is exercised.
     13. Option Exercise. The Grant Price shall be paid in full at the time of
exercise in cash or, if permitted by the Committee and elected by the optionee,
the optionee may purchase such shares by means of tendering Common Stock or
surrendering another Award, including Restricted Stock, valued at Fair Market
Value on the date of exercise, or any combination thereof. The Committee shall
determine acceptable methods for Participants who are Employees or Consultants
to tender Common Stock or other Employee Awards or Consultant Awards; provided
that any Common Stock that is or was the subject of an Employee Award or
Consultant Award may be so tendered only if it has been held by the Participant
for six months unless otherwise determined by the Committee. The Committee may
provide for procedures to permit the exercise or purchase of such Awards by use
of the proceeds to be received from the sale of Common Stock issuable pursuant
to an Award. Unless otherwise provided in the applicable Award Agreement, in the
event shares of Restricted Stock are tendered as consideration for the exercise
of an Option, a number of the shares issued upon the exercise of the Option,
equal to the number of shares of Restricted Stock used as consideration
therefor, shall be subject to the same restrictions as the Restricted Stock so
submitted as well as any additional restrictions that may be imposed by the
Committee. The Committee may adopt additional rules and procedures regarding the
exercise of Options from time to time, provided that such rules and procedures
are not inconsistent with the provisions of this Paragraph 13.
     An optionee desiring to pay the Grant Price of an Option by tendering
Common Stock using the method of attestation may, subject to any such conditions
and in compliance with any such procedures as the Committee may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Company shall issue or otherwise deliver to the optionee upon such exercise
a number of shares of Common Stock subject to the Option equal to the result
obtained by dividing (a) the excess of the aggregate Fair Market Value of the
shares of Common Stock subject to the Option for which the Option (or portion
thereof) is being exercised over the Grant Price payable in respect of such
exercise by (b) the Fair Market Value per share of Common Stock subject to the
Option, and the optionee may retain the shares of Common Stock the ownership of
which is attested.

8



--------------------------------------------------------------------------------



 



     14. Taxes. The Company or its designated third party administrator shall
have the right to deduct applicable taxes from any Employee Award payment and
withhold, at the time of delivery or vesting of cash or shares of Common Stock
under this Plan, an appropriate amount of cash or number of shares of Common
Stock or a combination thereof for payment of taxes or other amounts required by
law or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes. The Committee
may also permit withholding to be satisfied by the transfer to the Company of
shares of Common Stock theretofore owned by the holder of the Employee Award
with respect to which withholding is required. If shares of Common Stock are
used to satisfy tax withholding, such shares shall be valued based on the Fair
Market Value when the tax withholding is required to be made. The Committee may
provide for loans, to the extent not otherwise prohibited by law, on either a
short term or demand basis, from the Company to a Participant who is an Employee
or Consultant to permit the payment of taxes required by law.
     15. Amendment, Modification, Suspension, or Termination of the Plan. The
Board may amend, modify, suspend, or terminate this Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law, except that (i) no amendment or alteration that would
adversely affect the rights of any Participant under any Award previously
granted to such Participant shall be made without the consent of such
Participant and (ii) no amendment or alteration shall be effective prior to its
approval by the stockholders of the Company to the extent such approval is
required by applicable legal requirements or the applicable requirements of the
securities exchange on which the Company’s Common Stock is listed.
Notwithstanding anything herein to the contrary, Options issued under the Plan
will not be repriced, replaced, or regranted through cancellation or by
decreasing the exercise price of a previously granted Option except as expressly
provided by the adjustment provisions of Paragraph 17.
     16. Assignability. Unless otherwise determined by the Committee and
provided in the Award Agreement or the terms of the Award, no Award or any other
benefit under this Plan shall be assignable or otherwise transferable except by
will, by beneficiary designation, or by the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended, or the
rules thereunder. In the event that a beneficiary designation conflicts with an
assignment by will or the laws of descent and distribution, the beneficiary
designation will prevail. The Committee may prescribe and include in applicable
Award Agreements or the terms of the Award other restrictions on transfer. Any
attempted assignment of an Award or any other benefit under this Plan in
violation of this Paragraph 16 shall be null and void.
17. Adjustments.
     (a) The existence of outstanding Awards shall not affect in any manner the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations, or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
existing Common Stock) or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding of any kind, whether or not of a character similar
to that of the acts or proceedings enumerated above.
     (b) In the event of any subdivision or consolidation of outstanding shares
of Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan and the number of shares of Common Stock available for issuance
pursuant to specific types of Awards as described in Paragraph 5, (ii) the
number of shares of Common Stock covered by outstanding Awards, (iii) the Grant
Price or other price in respect of such Awards, (iv) the appropriate Fair Market
Value and other price determinations for such Awards, and (v) the Stock Based
Awards Limitations shall each be proportionately adjusted by the Board as
appropriate to reflect such transaction. In the event of any other
recapitalization or capital reorganization of the Company, any consolidation or
merger of the Company with another corporation or entity, the adoption by the
Company of any plan of exchange affecting Common Stock or any distribution to
holders of Common Stock of securities or property (including cash dividends that
the Board determines are not in the ordinary course of business but excluding
normal cash dividends or dividends payable in Common Stock), the Board shall
make appropriate adjustments to (x) the number of shares of Common Stock
reserved under this Plan and the number of shares of Common Stock available for
issuance pursuant to specific types of Awards as described in Paragraph 5 and
(y)(i) the number of shares of Common Stock covered by Awards, (ii) the Grant
Price or other price in respect of such Awards, (iii) the appropriate Fair
Market Value and other price determinations for such Awards, and (iv) the Stock
Based Awards Limitations to reflect such transaction; provided that such
adjustments shall only be such as are necessary to maintain the proportionate
interest of the holders of the Awards and preserve, without increasing, the
value of such Awards. In the event of a

9



--------------------------------------------------------------------------------



 



corporate merger, consolidation, acquisition of assets or stock, separation,
reorganization, or liquidation, the Board shall be authorized (x) to assume
under the Plan previously issued compensatory awards, or to substitute Awards
for previously issued compensatory awards as part of such adjustment; if such
event constitutes a Change of Control, (y) to cancel Awards that are Options or
SARs and give the Participants who are the holders of such Awards notice and
opportunity to exercise for 15 days prior to such cancellation or (z) to cancel
any such Awards and to deliver to the Participants cash in an amount that the
Board shall determine in its sole discretion is equal to the fair market value
of such Awards on the date of such event, which in the case of Options or SARs
shall be the excess of the Fair Market Value of Common Stock on such date over
the exercise or strike price of such Award.
     18. Restrictions. No Common Stock or other form of payment shall be issued
with respect to any Award unless the Company shall be satisfied based on the
advice of its counsel that such issuance will be in compliance with applicable
federal and state securities laws. Certificates evidencing shares of Common
Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Committee may cause a legend or legends to be placed upon
such certificates (if any) to make appropriate reference to such restrictions.
     19. Unfunded Plan. This Plan shall be unfunded. Although bookkeeping
accounts may be established with respect to Participants under this Plan, any
such accounts shall be used merely as a bookkeeping convenience, including
bookkeeping accounts established by a third party administrator retained by the
Company to administer the Plan. The Company shall not be required to segregate
any assets for purposes of this Plan or Awards hereunder, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any benefit to be
granted under this Plan. Any liability or obligation of the Company to any
Participant with respect to an Award under this Plan shall be based solely upon
any contractual obligations that may be created by this Plan and any Award
Agreement or the terms of the Award, and no such liability or obligation of the
Company shall be deemed to be secured by any pledge or other encumbrance on any
property of the Company. Neither the Company nor the Board nor the Committee
shall be required to give any security or bond for the performance of any
obligation that may be created by this Plan.
     20. Right to Employment. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company or its Subsidiaries
to terminate any Participant’s employment or other service relationship at any
time, or confer upon any Participant any right to continue in the capacity in
which he or she is employed or otherwise serves the Company or its Subsidiaries.
     21. Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
     22. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Delaware.
     23. Effectiveness and Term. The Plan will be submitted to the stockholders
of the Company for approval at the 2006 Annual Meeting of the stockholders and,
if approved, shall be effective as of the date of such approval. No Award shall
be made under the Plan ten years or more after such approval. Notwithstanding
anything herein to the contrary, any and all outstanding awards granted under
the Prior Plans shall continue to be outstanding and shall be subject to the
appropriate terms of the Prior Plan under which such award was granted and as
are in effect as of the date this Plan is effective.
     24. Name Change. At the Company’s 2006 Annual Meeting of the stockholders,
the Board of Directors has proposed to change the name of the Company from
ORBIMAGE Holdings Inc to GeoEye, Inc. Subject to approval by the majority of the
shareholders voting at the meeting or by proxy, ORBIMAGE Holdings Inc.’s name
will be changed to GeoEye, Inc. and Company will file an Amended Certificate of
Incorporation with the State of Delaware to reflect the same. Upon the
acceptance of the filing by the State of Delaware, the name of the Company’s
2006 Stock Incentive Plan will automatically change from the “2006 Stock Omnibus
Stock and Performance Incentive Plan of ORBIMAGE Holdings Inc.” to the “2006
Omnibus Stock and Performance Incentive Plan of GeoEye, Inc.”

10



--------------------------------------------------------------------------------



 



Attachment “A”
“Change of Control”
     The following definitions apply to the Change of Control provision in
Paragraphs 10 and 17 of the foregoing Plan.
     “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act, as in effect on May 5,
2004.
     “Associate” shall mean, with reference to any Person, (a) any corporation,
firm, partnership, association, unincorporated organization or other entity
(other than the Company or a subsidiary of the Company) of which such Person is
an officer or general partner (or officer or general partner of a general
partner) or is, directly or indirectly, the Beneficial Owner of 10% or more of
any class of equity securities, (b) any trust or other estate in which such
Person has a substantial beneficial interest or as to which such Person serves
as trustee or in a similar fiduciary capacity and (c) any relative or spouse of
such Person, or any relative of such spouse, who has the same home as such
Person.
     “Beneficial Owner” shall mean, with reference to any securities, any Person
if:
     (a) such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, is the “beneficial owner” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act, as in
effect on the effective date of the foregoing Plan) such securities or otherwise
has the right to vote or dispose of such securities, including pursuant to any
agreement, arrangement or understanding (whether or not in writing); provided,
however, that a Person shall not be deemed the “Beneficial Owner” of, or to
“beneficially own,” any security under this subsection (a) as a result of an
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (i) arises solely from a revocable proxy or
consent given in response to a public (i.e., not including a solicitation
exempted by Rule 14a-2(b)(2) of the General Rules and Regulations under the
Exchange Act) proxy or consent solicitation made pursuant to, and in accordance
with, the applicable provisions of the General Rules and Regulations under the
Exchange Act and (ii) is not then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report);
     (b) such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, has the right or obligation to acquire such securities (whether
such right or obligation is exercisable or effective immediately or only after
the passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or
     (c) such Person or any of such Person’s Affiliates or Associates (i) has
any agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;
provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
stockholder list, to call a stockholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of Section
14(a) of the Exchange Act) in respect of such security.
     The terms “beneficially own” and “beneficially owning” shall have meanings
that are correlative to this definition of the term “Beneficial Owner.”

11



--------------------------------------------------------------------------------



 



     “Board” shall have the meaning set forth in the foregoing Plan.
     “Change of Control” shall mean any of the following occurring on or after
the effective date of the foregoing Plan:
     (a) any Person or more than one Person acting as a group (other than an
Exempt Person) shall, within the 12-month period ending on the date of the most
recent acquisition, become the Beneficial Owner of 50% or more of the shares of
Common Stock then outstanding or 35% or more of the combined voting power of the
Voting Stock of the Company then outstanding; provided, however, that no Change
of Control shall be deemed to occur for purposes of this subsection (a) if such
Person or Persons shall become a Beneficial Owner of 50% or more of the shares
of Common Stock or 35% or more of the combined voting power of the Voting Stock
of the Company solely as a result of (i) an Exempt Transaction or (ii) an
acquisition by a Person pursuant to a reorganization, merger or consolidation,
if, following such reorganization, merger or consolidation, the conditions
described in clauses (i), (ii) and (iii) of subsection (c) of this definition
are satisfied;
     (b) individuals who, as of the effective date of the foregoing Plan,
constitute the Board (the “Incumbent Board”) cease for any reason during any
12-month period to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the effective
date of the foregoing Plan whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened Election
Contest that is subject to the provisions of Rule 14a-11 of the General Rules
and Regulations under the Exchange Act;
     (c) the Company shall consummate a reorganization, merger, or
consolidation, in each case, unless, following such reorganization, merger, or
consolidation, (i) 50% or more of the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger, or consolidation and
the combined voting power of the then outstanding Voting Stock of such
corporation are beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such reorganization, merger, or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, or consolidation, of the
outstanding Common Stock, (ii) no Person (excluding any Exempt Person or any
Person beneficially owning, immediately prior to such reorganization, merger, or
consolidation, directly or indirectly, 20% or more of the Common Stock then
outstanding or 20% or more of the combined voting power of the Voting Stock of
the Company then outstanding) beneficially owns, directly or indirectly, 20% or
more of the then outstanding shares of common stock of the corporation resulting
from such reorganization, merger, or consolidation or the combined voting power
of the then outstanding Voting Stock of such corporation, and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger, or consolidation were members of the Incumbent
Board at the time of the initial agreement or initial action by the Board
providing for such reorganization, merger, or consolidation; or
     (d) (i) the shareholders of the Company shall approve a complete
liquidation or dissolution of the Company unless such liquidation or dissolution
is approved as part of a plan of liquidation and dissolution involving a sale or
disposition of all or substantially all of the assets of the Company to a
corporation with respect to which, following such sale or other disposition, all
of the requirements of clauses (ii)(A), (B), and (C) of this subsection (d) are
satisfied, or (ii) the Company shall consummate the sale or other disposition of
all or substantially all of the assets of the Company, other than to a
corporation, with respect to which, following such sale or other disposition,
(A) 50% or more of the then outstanding shares of Common Stock of such
corporation and the combined voting power of the Voting Stock of such
corporation is then beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Common Stock, (B) no Person
(excluding any Exempt Person and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Common Stock then outstanding or 20% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of Common Stock of such
corporation and the combined voting power of the then outstanding Voting Stock
of such corporation, and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the initial agreement or initial action of the Board providing for such sale or
other disposition of assets of the Company.
     “Common Stock” shall have the meaning set forth in the foregoing Plan.

12



--------------------------------------------------------------------------------



 



     “Company” shall have the meaning set forth in the foregoing Plan.
     “Election Contest” shall mean a solicitation of proxies of the kind
described in Rule 14a-12(c) under the Exchange Act.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Exempt Person” shall mean any of the Company, any subsidiary of the
Company, any employee benefit plan of the Company or any subsidiary of the
Company, and any Person organized, appointed or established by the Company for
or pursuant to the terms of any such plan.
     “Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of the effective date of the foregoing
Plan or are thereafter issued by the Company as a dividend on shares of Common
Stock or other Voting Securities or otherwise.
     “Exempt Transaction” shall mean an increase in the percentage of the
outstanding shares of Common Stock or the percentage of the combined voting
power of the outstanding Voting Stock of the Company beneficially owned by any
Person solely as a result of a reduction in the number of shares of Common Stock
then outstanding due to the repurchase of Common Stock or Voting Stock by the
Company.
     “Person” shall mean any individual, firm, corporation, partnership,
association, trust, unincorporated organization or other entity.
     “Voting Stock” shall mean, with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of directors of such corporation (excluding any class or series
that would be entitled so to vote by reason of the occurrence of any
contingency, so long as such contingency has not occurred).

13